Case 3:19-cr-00008-I\/|HL Document 12 Filed 01/30/19 Page 1 of 4 Page|D# 26

 

 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT - _ L
FOR THE EASTERN DISTRICT OF VIRGINIA JAN 3 ii 20|8
Richmond Dlvlsion q,ERK,H€HH!g§§!¢\:/Lcoum g
UNITED STATES OF AMERICA ) CRIMINAL NO. 3:19cr008
)
v. )
)
RAYMOND BORGMAN, )
)
Defendant. )

STATEMENT OF FACTS

The parties stipulate that allegations contained in the criminal information and the
following facts are true and correct, and that had this matter gone to trial, the United States would
have proven each of them beyond a reasonable doubt:

l. Beginning on or about January 2017, and continuing throughout September of
2017, in the Eastern District of Virginia and within the jurisdiction of the Court, the defendant,
RAYMOND BORGMAN, did knowingly make and use a false writing and document, knowing
the same to contain a materially false, fictitious, and fraudulent statementand entry in a matter
within the jurisdiction of the executive branch of the Government of the United States, by creating
a Certificate of Release or Discharge from Active Duty (DD Form 214) that falsely represented
that RAYMOND BORGMAN had served in and been honorably discharged from the United
States Marine Corps, and submitting that same fraudulent DD Form 214 to the Department of
Veterans Affairs in Fredericksburg, within the Eastern District of Virginia.

2. In fact, BORGMAN knew and believed that he had never served in any branch of

the United States Armed Forces.

Case 3:19-cr-00008-I\/|HL Document 12 Filed 01/30/19 Page 2 of 4 Page|D# 27

3. BORGMAN’s express purpose in creating and submitting this fraudulent DD Form
214 to the Department of Veterans Affairs (“VA”) was to register for and receive no-cost veteran’s
benefits and medical care from the VA.

4. BORGMAN first submitted the fraudulent DD Form 214 to VA medical support
personnel at the Community~Based Outpatient Center in Fredericksburg, one of the VA Hunter
Holmes McGuire Veterans Administration Medical Center’s (“Richmond VA Medical Center”)
community clinics. Based on BORGMAN’s proffer of the fraudulent DD Form 214 and
BORGMAN’s accompanying representations that he was, in fact, a veteran entitled to VA health
care benefits, the VA medical support personnel registered BORGMAN for care within the VA’s
Medical Care system.

5. BORGMAN thereafter registered for, and attended, at least three separate medical
care appointments at VA medical facilities during June of 2017. On each occasion, BORGMAN
was provided With care by VA medical personnel

6. Additionally, on or about July 14, 2017, BORGMAN completed a VA “Application
for Disability Compensation and Related Compensation Benefrts,” and thereafter submitted that
application to the VA on or about August 30, 2017, In this application, BORGMAN again falsely
represented that he had served in the United States Marine Corps, to include a combat deployment
to “Afghan / Iraq.” BORGMAN’s application claimed a number of disabilities for which he
sought VA benefits, to include Post-Traumatic Stress Disorder (PTSD) and Traumatic Brain Injury
(TBI).

7. On or about September 28, 2017, BORGMAN arrived at the Richmond VA
Medical Center for a scheduled medical care appointment At that time, VA police officers

arrested BORGMAN on an active warrant stemming from unrelated state charges. During a

Case 3:19-cr-00008-I\/|HL Document 12 Filed 01/30/19 Page 3 of 4 Page|D# 28

subsequent, post-Miranda interview with VA police, BORGMAN initially insisted that he was, in
fact, a Marine Corps veteran. After BORGMAN told the interviewer that BORGMAN had
brought his DD Form 214 with him in his bag, a VA police officer retrieved BORGMAN’s DD
Form 214 from BORGMAN’s bag. The DD Form 214 found in BORGMAN’s bag was a
different version of the DD Form 214 that BORGMAN had first provided to VA medical care
personnel in January 2017 (although it also falsely represented that BORGMAN had served in and
been honorably discharged from the United States Marine Corps).

8. BORGMAN subsequently admitted that both of his proffered DD Form 2145 were,
in fact, fraudulent, and that his motivation for providing those documents to the VA was to receive
medical care from the VA.

9. The actions taken by the defendant as described above were taken willfully and
knowingly. The defendant did not take those actions by accident, mistake, or with the belief that
they did not violate the law.

10. This Statement of Facts only includes those facts necessary to establish the
defendant’s guilt as to the offenses to which he is entering a guilty plea. It does not necessarily
reference all information known to the government or the defendant about the criminal conduct at
issue.

Respectfully submitted,

G. ZACHARY TERWILLIGER
UNITED STATES ATTORNEY

TA/¢~

Thomas A. Garnett
Assistant United States Attorney

 

Case 3:19-cr-00008-I\/|HL Document 12 Filed 01/30/19 Page 4 of 4 Page|D# 29

After consulting with my attorney and pursuant to the plea agreement entered into this
day between myself and the United States, I stipulate that the above Statement of F acts is true
and accurate, and that had the matter proceeded to trial, the United States would have proved the

same beyond a reasonable doubt.

@/7§;\

Raymond Bor@man
Defendant

I am Raymond Borgman’s attomey. I have carefully reviewed the above Statement of
Facts with him. To my knowledge, his decision to stipulate to these facts is an informed and

voluntary one.

farm

Carol” .Grady, Esquire
Couns or Defendant

